Title: To Benjamin Franklin from Jan Ingenhousz, [12 May 1774]
From: Ingenhousz, Jan
To: Franklin, Benjamin


[May 12, 1774]
I begg him send me soon his apology. I tell him the very words by which the Empress Queen promised me never to change any thing in my situation, and declared me quite a free man. Thus that I could reasonably expect to get leave to do what I will. I Sent a relation of my experiments upon the Torpedo to Sir John a year ago. I think the positive and negative electricity is not easily demonstrated by these fishes. A gentleman of Milan found that the circulation of juices could be seen in arundinacious plants and that there is a separate circulation between each nood.
To Dr. B. Franklin at Mrs. Stephenson Cravenstreet Strand
